DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Floating shutter means used in claims 4, 5, 6 and 8 has been interpreted as a valve with a float and shutter/door which closes an aperture. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bruce George on 3/2/2021.

The claims filed on 11/28/18 have been amended as follows: 
Claim 1 has been amended as follows:
A mask (1) for surface snorkeling comprising a rigid frame (2), a transparent visor (3), a soft face mask (4) configured to be sealingly applicable to the face of the user and having a membrane (7) the mask further comprises a first two-way circuit (5) of forced air exchange induced by a user’s breathing two-way circuit (5) connecting said lower breathing chamber (9) with the external atmospheric environment, and a second bidirectional circuit (10) of convective air exchange induced by the temperature difference viewing chamber (8) and the external atmospheric environment, said second bidirectional circuit (10) connecting said upper viewing chamber (8) with the external atmospheric environment for aeration viewing chamber (8) and comprising a diffuser (31) extending internally into the upper viewing chamber (8) towards a zone in front of the user’s eyes.

Claim 3 has been amended as follows:
Change “the internal wall” to –an internal wall--
Delete “ and by an independent marking out element (32) mounted on the internal wall of the visor (3)”

Claim 4 has been amended as follows:
Change “said first circuit” to –said first two-way circuit— in line one
Change “lower chamber” to –lower breathing chamber—in line 2
Change “second circuit” to –second bidirectional circuit—in line 3
Change “upper chamber” to –upper viewing chamber—in line 4
Change “first and second conduits” to – first and second connecting conduits—in line 5

Claim 5 has been amended as follows:
Change “first conduit” to –first connecting conduit—in line 1
Change “shutter means” to –floating shutter means—in line 2
Change “lower chamber” to – lower breathing chamber—in line 3

Claim 6 has been amended as follows:
Change “second conduit” to –second connecting conduit—in line 1
Change “shutter means” to –floating shutter means—
Change “upper chamber” to –upper viewing chamber—in line 3

Claim 7 has been amended as follows:
Change “second conduit” to –second connecting conduit—in line 2 

Claim 8 has been amended as follows:
Change “second conduit” to –second connecting conduit—in line 1 
Change “upper chamber” to –upper viewing chamber—in line 2
Change “upper chamber” to –upper viewing chamber—in line 3
Change “characterized in that” to –wherein--
Change “shutter means” to –floating shutter means—in line 5

Claim 9 has been amended as follows:
Change “second conduit” to –second connecting conduit—

Claim 10 has been amended as follows:
Change “first conduit” to –first connecting conduit—in line 1
Change “lower chamber” to –lower breathing chamber—in line 2
Change “lower chamber” to –lower breathing chamber—in line 3
Change “characterized in that” to –wherein—
Change “face mask” to –soft face mask—in line 4
Change “shutter means” to –floating shutter means—in line 6

Claim 11 has been amended as follows:
Change “upper chamber” to – upper viewing chamber—in line 2
Change “lower chamber” to –lower breathing chamber—in line 3
Change “characterised in that” to –wherein--

Change claim 12 as follows:
Change “according to claim 11” to –according to claim 10—in line 1
Change “upper chamber” to –upper viewing chamber—in line 2
Change “lower chamber” to – lower breathing chamber—in line 3
Change “characterized in that” to –wherein—in line 4
Change “face mask” to –soft face mask—
Change “in that along” to –wherein—in line 5
Change “lip” to –peripheral lip—in line 6

Amend claim 13 as follows:
Change “lip” to –peripheral lip—in line 1
Change “frame” to –rigid frame—in line 2

Amend claim 14 as follows:
Change “said first and said second conduit” to –said first connecting conduit and said second connecting conduit—

Amend claim 15 as follows:
Change “first and second conduits” to –first and said second connecting conduits-- 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785